Exhibit 10.13(c)

 

SECOND AMENDMENT TO THE

ATLANTIC SOUTHEAST AIRLINES, INC.

INVESTMENT SAVINGS PLAN

 

THIS SECOND AMENDMENT is made on this 31st day of December, 2002, by ATLANTIC
SOUTHEAST AIRLINES, INC., a corporation duly organized and existing under the
laws of the State of Georgia (the “Primary Sponsor”).

 

W I T N E S S E T H:

 

WHEREAS, the Primary Sponsor maintains the Atlantic Southeast Airlines, Inc.
Investment Savings Plan (the “Plan”) which was last amended on May       , 2002;
and

 

WHEREAS, the Primary Sponsor now wishes to amend the Plan primarily to comply
with and make changes permitted by the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”);

 

WHEREAS, this amendment is intended as good faith compliance with the
requirements of EGTRRA and is to be construed in accordance with EGTRRA and any
guidance issued thereunder; and

 

WHEREAS, this amendment shall supersede the provisions of the Plan to the extent
those provisions are inconsistent with the provisions of this amendment.

 

NOW, THEREFORE, the Primary Sponsor does hereby amend the Plan effective as of
January 1, 2002:

 

1.             By deleting the existing Section 1.4 and substituting therefor
the following:

 

“1.4         ‘Annual Compensation Limit’ means $200,000, which amount may be
adjusted in subsequent Plan Years based on changes in the cost of living as
announced by the Secretary of the Treasury.”

 

2.             By deleting the existing Section 1.13 and substituting therefor
the following:

 

“1.4         ‘Disability’ means a disability of a Participant within the meaning
of Code Section 72(m)(7), to the extent that the Participant is, or would be,
entitled to disability retirement benefits under the federal Social Security Act
or to the extent that the Participant is entitled to recover benefits under any
long term disability plan or policy maintained by the Plan Sponsor.”

 

3.             By deleting the existing Section 1.18 and substituting therefor
the following:

 

“1.18       ‘Eligible Retirement Plan’ means any of the following that will
accept a Distributee’s Eligible Rollover Distribution:

 

--------------------------------------------------------------------------------


 

(a)   an individual retirement account described in Code Section 408(a);

 

(b)   an individual retirement annuity described in Code Section 408(b);

 

(c)   an annuity plan described in Code Section 403(a) or an annuity contract
described in Code Section 403(b);

 

(d)   a qualified trust described in Code Section 401(a); or

 

(e)   an eligible plan under Code Section 457(b) which is maintained by a state
or political subdivision of a state, or any agency or instrumentality of a state
or political subdivision and which agrees to separately account for amounts
transferred into such plan from this Plan.

 

Effective for distributions after December 31, 2005, if any portion of an
Eligible Rollover Distribution is attributable to payments or distributions from
a designated Roth account (as defined in Code Section 402A), an Eligible
Retirement Plan with respect to such portion shall include only another
designated Roth account and a Roth IRA.”

 

4.             By deleting the existing Section 1.19 and substituting therefor
the following:

 

“1.19       ‘Eligible Rollover Distribution’  means any distribution of all or
any portion of the Distributee’s Account, except that an Eligible Rollover
Distribution does not include:

 

(a)   any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated Beneficiary, or for a
specified period of ten (10) years of more;

 

(b)   any distribution to the extent such distribution is required under Code
Section 401(a)(9);

 

(c)   any distribution which is made upon hardship of the Employee; and

 

(d)   except as otherwise provided in this Section, the portion of any
distribution that is not includable in gross income (determined without regard
to the exclusions for net unrealized appreciation with respect to employer
securities).

 

‘Eligible Rollover Distribution’ shall include any portion of the distribution
that is not includable in gross income provided such amount is distributed
directly to one of the following:

 

2

--------------------------------------------------------------------------------


 

(i)            an individual retirement account described in Code
Section 408(a) or an individual retirement annuity described in Code
Section 408(b) (other than an endowment contract); or

 

(ii)           a qualified trust as described in Code Section 401(a) but only to
the extent that

 

(A)          the distribution is made in a direct trustee-to-trustee transfer;

 

(B)           the transferee plan is a defined contribution plan; and

 

(C)           the transferee plan agrees to separately account for amounts
transferred (including a separate accounting for the portion of the distribution
which is includable in income and the portion which is not includable in
income).”

 

5.             By deleting the existing Section 1.37 and substituting therefor
the following:

 

“1.37       ‘Rollover Amount’ means any amount transferred to the Fund by a
Participant, which amount qualifies as an Eligible Rollover Distribution under
Code Sections 402(c)(4), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), or 457(e)(16),
and any regulations issued thereunder.  Rollover Amount does not include any
amount that would not be includable in the Participant’s gross income if it was
not rolled over.”

 

6.             By deleting the existing Section 1.39 and substituting therefor
the following:

 

“1.39       ‘Termination of Employment’ means a severance from employment
(within the meaning of Code Section 401(k)(2)(B)(i)(I)) of an Employee from all
Plan Sponsors and Affiliates for any reason other than death, Disability, or
attainment of a Retirement Date.  Any absence from active employment of the Plan
Sponsor and Affiliates by reason of an approved leave of absence shall not be
deemed for any purpose under the Plan to be a Termination of Employment. 
Transfer of an Employee from one Plan Sponsor to another Plan Sponsor or to an
Affiliate shall not be deemed for any purpose under the Plan to be a Termination
of Employment.  In addition, transfer of an Employee to another employer (other
than a Plan Sponsor or an Affiliate) in connection with a corporate transaction
involving a sale of assets, merger, or sale of stock, shall not be deemed to be
a Termination of Employment, for purposes of the timing of distributions under
Section 8.1, if the employer to which such Employee is transferred agrees with
the Plan Sponsor to accept a transfer of assets from the Plan to its
tax-qualified plan in a trust-to-trust transfer meeting the requirements of Code
Section 414(l).”

 

3

--------------------------------------------------------------------------------


 

7.             By deleting the existing Section 3.1 and substituting therefor
the following:

 

“3.1         (a)           Deferral Amounts.  The Plan Sponsor shall make a
contribution to the Fund on behalf of each Participant who is an Eligible
Employee and has elected to defer a portion of his Annual Compensation otherwise
payable to him for the Plan Year and to have such portion contributed to the
Fund.  Except to the extent permitted under Section 3.1(c) and Code
Section 414(v), the contribution made by a Plan Sponsor on behalf of a
Participant under this Section 3.1(a) shall be in one percent (1%) increments in
an amount equal to the amount specified in the Participant’s deferral election,
but not greater than twenty-five percent (25%) of the Participant’s Annual
Compensation for the 2002 Plan Year, and not greater than fifty percent (50%) of
the Participant’s Annual Compensation for every Plan Year thereafter.  Pursuant
to Section 4 of Appendix C, the Plan Administrator may restrict the amount which
Highly Compensated Employees may defer under this Section 3.1(a).

 

(b)           Limit on Deferral Amounts. Except to the extent permitted under
Section 3.1(c) and Code Section 414(v), Elective Deferrals shall in no event
exceed the limit set forth in Code Section 402(g) in any one taxable year of the
Participant.  In the event the amount of Elective Deferrals exceeds Code
Section 402(g) limit, in any one taxable year then,

 

(1)           not later than the immediately following March 1, the Participant
may designate to the Plan the portion of the Participant’s Deferral Amounts
which consist of excess Elective Deferrals, and

 

(2)           not later than the immediately following April 15, the Plan may
distribute the amount designated to it under Paragraph (1) above, as adjusted to
reflect income, gain, or loss attributable to it through the end of the Plan
Year, and reduced by any ‘Excess Deferral Amounts,’ as defined in Appendix C
hereto, previously distributed or recharacterized with respect to the
Participant for the Plan Year beginning with or within that taxable year.

 

The payment of the excess Elective Deferrals, as adjusted and reduced, from the
Plan shall be made to the Participant without regard to any other provision in
the Plan.  In the event that a Participant’s Elective Deferrals exceed the Code
Section 402(g) limit, as adjusted, in any one taxable year under the Plan and
other plans of the Plan Sponsor and its Affiliates, the Participant shall be
deemed to have designated for distribution under the Plan the amount of excess
Elective Deferrals, as adjusted and reduced, by taking into account only
Elective Deferral amounts under the Plan and other plans of the Plan Sponsor and
its Affiliates.

 

(c)           Catch-Up Contributions. Effective November 1, 2002, a Participant
who is eligible to contribute Deferral Amounts to the Plan and who has attained
age 50 on or before the last day of the Plan Year shall be eligible to elect to
have a portion of his Annual Compensation otherwise payable to him for

 

4

--------------------------------------------------------------------------------


 

the Plan Year contributed by the Plan Sponsor to the Fund on his behalf as
catch-up contributions in accordance with and subject to the limitations of,
Code Section 414(v).  Contributions made pursuant to this Section 3.1(c) shall
not be taken into account for purposes of implementing the limitations set forth
in Section 3.1(a), 3.1(b) and Appendix A hereto.  The Plan shall not be treated
as failing to satisfy the provisions of Appendix B, Appendix C or Code
Section 410(b), as applicable, by reason of the making of the catch-up
contributions as described in this Section 3.1(c).

 

(d)           Deferral Elections.  The elections under this Section 3.1 must be
made before the Annual Compensation is payable and may only be made in such
manner and subject to such rules and limitations as the Plan Administrator may
prescribe and shall specify the percentage or dollar amount, as applicable, of
Annual Compensation that the Participant desires to defer pursuant to
Section 3.1(a) and/or 3.1(c) and to have contributed to the Fund.  Once a
Participant has made an election for a Plan Year, the Participant may revoke or
modify his election to increase or reduce the rate of future deferrals, as
provided in the administrative procedures established by the Plan
Administrator.”

 

8.             By deleting the existing Section 3.4 and by substituting therefor
the following:

 

“3.4         Rollover Contributions.  Any Eligible Employee may, with the
consent of the Plan Administrator and subject to such rules and conditions as
the Plan Administrator may prescribe (which may include without limitation
prohibitions against transferring certain categories of Rollover Amounts to the
Plan), transfer a Rollover Amount to the Fund; provided, however, that the Plan
Administrator shall not administer this provision in a manner which is
discriminatory in favor of Highly Compensated Employees.”

 

9.             By deleting the existing header language of Section 7.1 and
substituting therefor the following:

 

“7.1         ‘Hardship Withdrawals.’  The Trustee shall, upon the direction of
the Plan Administrator, withdraw all or portion of a Participant’s Deferred
Account consisting of Deferral Amounts (but not earnings thereon), including
Catch-Up Contributions made pursuant to Section 3.1(c), prior to the time such
account is otherwise distributable in accordance with the other provisions of
the Plan; provided, however, that any such withdrawal shall be made only if the
Participant is an Employee and demonstrates that he is suffering from ‘hardship’
as determined herein.  For purposes of this Section, a withdrawal will be deemed
to be an account of hardship if the withdrawal is on account of:”

 

10.           By deleting the existing Section 7.2(a)(2) and by substituting
therefor the following:

 

“(2)         the Plan Sponsor shall not permit Elective Deferrals, including
catch-up contributions as described in Code Section 414(v), or after-tax
employee contributions to be made to the Plan or any other plan

 

5

--------------------------------------------------------------------------------


 

maintained by the Plan Sponsor, for a period of six (6) months after the
Participant receives the withdrawal pursuant to this Section.”

 

11.           By deleting the existing Section 7.2(a)(3) in its entirety.

 

12.           By deleting the existing Section 8.2(b) and by substituting
therefor the following:

 

“(b)         his Matching Account computed according to the following vesting
schedule provided he has completed at least one hour of Service during or after
the 2002 Plan Year:

 

Full Years of
Vesting Service

 

Percentage
Vested

 

Less than 2

 

10

%

2

 

20

%

3

 

40

%

4

 

60

%

5

 

80

%

6 or more

 

100

%”

 

13.           By deleting the existing Section 8.6 in its entirety.

 

14.           By deleting the existing Section 11.1(a) in its entirety and by
substituting therefor the following:

 

“(a)         If the vested Account balance of a Participant or a Beneficiary of
a deceased Participant (in the case of a deceased Participant who did not begin
to receive payment of his vested Account balance before his death) is $5,000 or
less, without consideration of amounts attributable to a Participant’s Rollover
Account, it shall be distributed in one lump sum as soon as administratively
practicable after the Participant or Beneficiary is eligible for a distribution
pursuant to Article 8, 9, or 10, as applicable.”

 

15.           By deleting the existing header language of Section 11.1(b) and
substituting therefor the following:

 

“(b)         If the vested Account balance of a Participant or a Beneficiary of
a deceased Participant (in the case of a deceased Participant who did not begin
to receive payment of his vested Account balance before his death) exceeds
$5,000, without consideration of amounts attributable to a Participant’s
Rollover Account, and the Participant or Beneficiary is eligible for a
distribution pursuant to Article 8, 9, or 10, as applicable, the Participant or
Beneficiary will receive payment of the Account in one lump sum unless the
Participant elects to receive payment in one of the forms listed below as soon
as administratively practicable after the Participant’s or Beneficiary’s written
request to the Plan Administrator for payment of the vested Account balance.”

 

6

--------------------------------------------------------------------------------


 

16.           Effective as of January 1, 2003, by deleting the existing Sections
11.5(d) and (e) and substituting therefor the following:

 

“(d)         Distributions will be made in accordance with Code
Section 401(a)(9) and the regulations issued thereunder, including the
incidental benefit requirements.  Notwithstanding the foregoing, effective as of
January 1, 2003, any distributions pursuant to Code Section 401(a)(9) shall be
administered in accordance with the requirements of Appendix D hereto.”

 

16.           By deleting the existing Article 20 to the Plan and substituting
therefor the following:

 

“ARTICLE 20

INCORPORATION OF SPECIAL LIMITATIONS

 

Appendices A, B, C and D to the Plan, attached hereto, are incorporated by
reference and the provisions of the same shall apply notwithstanding anything to
the contrary contained herein.”

 

17.           Effective as of January 1, 2002, by deleting the existing
Section 1 of Appendix A and substituting therefor the following:

 

“Except to the extent permitted under Plan Section 3.1(c) and Code
Section 414(v), if applicable, the Annual Addition for any Participant for any
one limitation year may not exceed the lesser of:

 

(a)           $40,000, as adjusted under Code Section 415(d); or

 

(b)           100% of the Participant’s Annual Compensation.

 

The limit described in Subsection (b) shall not apply to any contribution for
medical benefits after separation from service (within the meaning of Code
Section 401(h) or 419A(f)(2)) which is otherwise treated as an annual addition.”

 

18.           By deleting Section 2 of Appendix A to the Plan and substituting
therefor the following:

 

“For the purposes of this Appendix A, the term ‘Annual Addition’ for any
Participant means for any Limitation Year, the sum of certain Plan Sponsor,
Affiliate, and Participant contributions, forfeitures, and other amounts as
determined in Code Section 415(c)(2) in effect for that Limitation Year. 
Participant contributions shall be determined without regard to Rollover
Amounts, employee contributions to a simplified employee pension which are
excludable from gross income under Code Section 408(k)(6), and catch-up
contributions as described in Code Section 414(v).”

 

7

--------------------------------------------------------------------------------


 

19.           By adding the following paragraph to the end of Section 6 of
Appendix A to the Plan:

 

“Notwithstanding anything contained in the Plan to the contrary, the Plan
Administrator may modify the provisions of this Section 6 with respect to
reduction of Participant’s accounts in accordance with such procedures as the
Plan Administrator may establish with respect to catch-up contributions
described in Code Section 414(v).”

 

20.           By deleting Section 1(b) of Appendix B to the Plan and
substituting therefor the following:

 

“(b)         ‘Key Employee’ means an Employee or former Employee (including a
Beneficiary of a Key Employee or former Key Employee) who at any time during the
Plan Year containing the Determination Date was:

 

(1)           an officer of the Plan Sponsor or any Affiliate whose Annual
Compensation was greater than $130,000 (as adjusted for changes in the cost of
living as provided in regulations issued by the Secretary of the Treasury for
Plan Years beginning after December 31, 2002) for the calendar year in which the
Plan Year ends, where the term ‘officer’ means an administrative executive in
regular and continual service to the Plan Sponsor or an Affiliate; provided,
however, that in no event shall the number of officers exceed the lesser of
Clause (A) or (B) of this Subparagraph (1), where:

 

(A)          equals fifty (50) employees; or

 

(B)           equals the greater of (I) three (3) employees or (II) ten percent
(10%) of the number of Employees during the Plan Year, with any non-integer
being increased to the next integer.

 

If for any year, no officer of the Plan Sponsor meets the requirements of this
Subparagraph (1), the highest paid officer of the Plan Sponsor for the Plan Year
shall be considered an officer for purposes of this Subparagraph (1);

 

(2)           an owner of more than five percent (5%) of the outstanding stock
of the Plan Sponsor or an Affiliate or more than five percent (5%) of the total
combined voting power of all stock of the Plan Sponsor or an Affiliate; or

 

(3)           an owner of more than one percent (1%) of the outstanding stock of
the Plan Sponsor or an Affiliate or more than one percent (1%) of the total
combined voting power of all stock of the Plan Sponsor or an Affiliate, and who
in such Plan Year had Annual Compensation from the Plan Sponsor and all of its
Affiliates of more than $150,000.

 

8

--------------------------------------------------------------------------------


 

For purposes of determining ownership under Subsections (2) and (3) above, the
rules set forth in Code Section 318(a)(2) shall be applied as follows (i) in the
case of any Plan Sponsor or Affiliate which is a corporation, by substituting
five percent (5%) for fifty percent (50%) and, (ii) in the case of any Plan
Sponsor or Affiliate which is not a corporation, ownership shall be determined
in accordance with Treasury Regulations which shall be based on principles
similar to the principles of Code Section 318 (modified as described in Clause
(i) above).”

 

21.           By deleting Subsection (d)(1)(A)(i) of Section 1 of Appendix B to
the Plan and substituting therefor the following:

 

“(i)          the present value of the cumulative Accounts (excluding catch-up
contributions as described in Code Section 414(v) made in the Plan Year in which
the determination is being made) under the Plan for all Key Employees exceeds
sixty percent (60%) of the present value of the cumulative Accounts (excluding
catch-up contributions as described in Code Section 414(v) for the current Plan
Year) under the Plan for all Participants; and”

 

22.           By deleting Subsection (d)(3)(C) of Section 1 of Appendix B to the
Plan and substituting therefor the following:

 

“(C)         For purposes of determining the present value of the cumulative
accrued benefit under a plan for any Participant in accordance with this
Subsection, the present value shall be increased by the aggregate distributions
made with respect to the Participant (including distributions paid on account of
death to the extent they do not exceed the present value of the cumulative
accrued benefit existing immediately prior to death) under each plan being
considered, and under any terminated plan which if it had not been terminated
would have been in a Required Aggregation Group with the Plan, during the
one-year period ending on the Determination Date or the last day of the Plan
Year that falls within the calendar year in which the Determination Date falls. 
In the case of a distribution made with respect to a Participant made for a
reason other than separation from service, death, or Disability, this provision
shall applied by substituting a five-year period for the one-year period.”

 

23.           By deleting Subsection (d)(3)(F) of Section 1 of Appendix B to the
Plan and substituting therefor the following:

 

“(F)         For purposes of this Paragraph (3), if any Employee has not
performed any service for a Plan Sponsor or an Affiliate maintaining the Plan
during the one-year period ending on the Determination Date, any accrued benefit
for than Employee shall not be taken into account.”

 

9

--------------------------------------------------------------------------------


 

24.           By deleting Subsection (b)(1) of Section 2 of Appendix B to the
Plan and substituting therefor the following:

 

“(b)         (1)           The percentage referred to in Subsection (a) of this
Section for any Plan Year shall not exceed the percentage at which allocations
are made or are required to be made under the Plan for the Plan Year for the Key
Employee for whom the percentage is highest for a Plan Year.  For purposes of
this Paragraph, an allocation to the Account of a Key Employee resulting from
any Plan Sponsor contribution attributable to a salary reduction or similar
agreement shall be taken into account but allocations of catch-up contributions
as described in Code Section 414(v) shall not be taken into account.”

 

25.           By deleting Subsection (d)(4) of Section 3 of Appendix C to the
Plan and substituting therefor “[Reserved].”

 

26.           By deleting the existing Section 4 of Appendix C to the Plan and
substituting therefor the following.

 

“The Plan Administrator shall have the responsibility of monitoring the Plan’s
compliance with the limitations of this Appendix C and shall have the power to
take all steps it deems necessary or appropriate to ensure compliance,
including, without limitation, restricting the amount which Highly Compensated
Eligible Participants can elect to have contributed pursuant to Plan
Section 3.1(a).  Any actions taken by the Plan Administrator pursuant to this
Section 4 shall be pursuant to non-discriminatory procedures consistently
applied.”

 

27.           By deleting Subsection (d) of Section 5 of Appendix C and
substituting therefor “[Reserved].”

 

28.           By deleting Subsection (e) of Section 5 of Appendix C and
substituting therefor the following:

 

“The ‘Actual Contribution Percentage’ a group of Eligible Participants for a
Plan Year is equal to the average of the ratios, calculated separately for each
Participant, of (A) to (B), where (A) is the amount of Matching Contributions
under the Plan (excluding Qualified Matching Contributions which are used to
apply the test set forth in Section 2 of this Appendix C) and nondeductible
employee contributions made under the Plan for the Eligible Participant for the
Plan Year, and where (B) is the Annual Compensation of the Eligible Participant
for the Plan Year. Except to the extent limited by Treasury Regulation
Section 1.401(m)-1(b)(5) and any other applicable regulations promulgated by the
Secretary of the Treasury, a Plan Sponsor may elect to treat Salary Deferral
Contributions and Qualified Nonelective Contributions as Matching Contributions
for the purpose of determining the Actual Contribution Percentage, provided the
Salary Deferral Contributions, excluding those treated as Matching
Contributions, satisfy the test set forth in Section 2 of Appendix C.”

 

10

--------------------------------------------------------------------------------


 

29.           Effective as of January 1, 2003, by adding the following Appendix
D:

 

“APPENDIX D

MINIMUM DISTRIBUTION REQUIREMENTS

 


SECTION 1

GENERAL RULES

 

(a)           Effective Date and Precedence.  The provisions of this Appendix D
will apply for purposes of determining required minimum distributions for
calendar years beginning with the 2003 calendar year. The requirements of this
Appendix D will take precedence over any inconsistent provisions of the Plan.

 

(b)           Requirements of Treasury Regulations Incorporated.  All
distributions required under this Section will be determined and made in
accordance with the Treasury Regulations under Code Section 401(a)(9).

 

(c)           TEFRA Section 242(b)(2) Elections.  Notwithstanding the other
provisions of this Appendix D, distributions may be made under a designation
made before January 1, 1984, in accordance with Section 242(b)(2) of the Tax
Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that
relate to Section 242(b)(2) of TEFRA.

 

SECTION 2

TIME AND MANNER OF DISTRIBUTION

 

(a)           Required Beginning Date.  The Participant’s entire interest will
be distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

 

(b)           Death of Participant Before Distributions Begin.  If the
Participant dies before distributions begin, the Participant’s entire interest
will be distributed, or begin to be distributed as follows:

 

(1)           If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, then distributions to the surviving spouse will begin by
the later of:

 

(A)          December 31 of the calendar year immediately following the calendar
year in which the Participant died, or

 

(B)           by December 31 of the calendar year in which the Participant would
have attained age 70½.

 

(2)           If the Participant’s surviving spouse is not the Participant’s
sole Designated Beneficiary, then, distributions to the Designated Beneficiary
will

 

11

--------------------------------------------------------------------------------


 

begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

(3)           If there is no Designated Beneficiary, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

 

(4)           If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 2(b) (but
without regard to Section 2(b)(1) above), will apply as if the surviving spouse
were the Participant.

 

For purposes of this Section 2(b) and Section 4 of this Appendix, unless
Section 2(b)(4) of this Appendix applies, distributions are considered to begin
on the Participant’s Required Beginning Date.  If Section 2(b)(4) of this
Appendix applies, distributions are considered to begin on the date
distributions are required to begin to the surviving spouse under
Section 2(b)(1) of this Appendix. If distributions under an annuity purchased
from an insurance company irrevocably commence to the Participant before the
Participant’s Required Beginning Date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section 2(b)(1)), the date distributions are considered to begin is the
date distributions actually commence.

 

(c)           Forms of Distribution.  Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
Distribution Calendar Year, distributions will be made in accordance with
Sections 3 and 4 of this Appendix D.  If the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Code Section 401(a)(9) and the regulations issued thereunder.

 

SECTION 3

REQUIRED MINIMUM DISTRIBUTIONS DURING PARTICIPANT’S LIFETIME

 

(a)           Amount of Required Minimum Distribution For Each Distribution
Calendar Year.  During the Participant’s lifetime, the minimum amount that will
be distributed for each Distribution Calendar Year is the lesser of:

 

(1)           the quotient obtained by dividing the Participant’s Account
Balance by the distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the Distribution Calendar Year; or

 

(2)           if the Participant’s sole Designated Beneficiary throughout the
entire Distribution Calendar Year is the Participant’s spouse, the quotient
obtained by dividing the Participant’s Account Balance by the number in the
Joint

 

12

--------------------------------------------------------------------------------


 

and Last Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury
Regulations, using the Participant’s and spouse’s attained ages as of the
Participant’s and spouse’s birthdays in the Distribution Calendar Year.

 

(b)           Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death.  Required minimum distributions will be determined under
this Section 3 beginning with the first Distribution Calendar Year and up to and
including the Distribution Calendar Year that includes the Participant’s date of
death.

 

SECTION 4

REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT’S DEATH

 

(a)           Death On or After Date Distributions Begin.

 

(1)           Participant Survived by Designated Beneficiary.  If the
Participant dies on or after the date distributions begin and there is a
Designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account Balance by the longer of
the remaining Life Expectancy of the Participant or the remaining Life
Expectancy of the Participant’s Designated Beneficiary, determined as follows:

 

(i)            The Participant’s remaining Life Expectancy is calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

(ii)           If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, the remaining Life Expectancy of the surviving spouse is
calculated for each Distribution Calendar Year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year.  For Distribution Calendar Years after the year of the surviving
spouse’s death, the remaining Life Expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

 

(iii)          If the Participant’s surviving spouse is not the Participant’s
sole Designated Beneficiary, the Designated Beneficiary’s remaining Life
Expectancy is calculated using the age of the Designated Beneficiary in the year
following the year of the Participant’s death, reduced by one for each
subsequent year.

 

(2)           No Designated Beneficiary.  If the Participant dies on or after
the date distributions begin and there is no Designated Beneficiary, the minimum
amount that will be distributed for each Distribution Calendar Year after the
year of the Participant’s death is the quotient obtained by dividing the
Participant’s

 

13

--------------------------------------------------------------------------------


 

Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

(b)           Death Before Date Distributions Begin.

 

(1)           Participant Survived by Designated Beneficiary.  If the
Participant dies before the date distributions begin and there is a Designated
Beneficiary, the minimum amount that will be distributed for each Distribution
Calendar Year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s Account Balance by the remaining Life Expectancy
of the Participant’s Designated Beneficiary, determined as provided in
Section 4(a).

 

(2)           No Designated Beneficiary.  If the Participant dies before the
date distributions begin and there is no Designated Beneficiary, distribution of
the Participant’s entire interest will be completed by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death.

 

(3)           Death of Surviving Spouse Before Distributions to Surviving Spouse
Are Required to Begin.  If the Participant dies before the date distributions
begin, the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 2(b)(1) of this Appendix D, this
Section (b) will apply as if the surviving spouse were the Participant.

 

(4)           Alternative for Distributions to Designated Beneficiaries.  In
lieu of receiving distributions as required under Subsection (1) and (3) above,
the Designated Beneficiary may elect to take distribution of the Participant’s
entire interest on or before the December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

 

SECTION 5

DEFINITIONS

 

As used in this Appendix D, the following words and phrases shall have the
meaning set forth below:

 

(a)           Designated Beneficiary.  The individual who is designated as the
Beneficiary under Section 1.5 of the Plan and is the designated Beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1,
Q&A-4, of the Treasury Regulations.  For purposes of this Appendix the
Designated Beneficiary (or the fact that there is no Designated Beneficiary)
shall be determined on the September 30 of (except for Section 3(a)(2) above)
the year following the year in which the Participant died.

 

14

--------------------------------------------------------------------------------


 

(b)           Distribution Calendar Year.  A calendar year for which a minimum
distribution is required.  For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date.  For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Section 2(b).  The required minimum distribution for the
Participant’s first Distribution Calendar Year will be made on or before the
Participant’s Required Beginning Date.  The required minimum distribution for
other Distribution Calendar Years, including the required minimum distribution
for the Distribution Calendar Year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that Distribution Calendar
Year.

 

(c)           Life Expectancy.  Life expectancy as computed by use of the Single
Life Table in Section 1.401(a)(9)-9 of the Treasury Regulations.

 

(d)           Participant’s Account Balance.  The Account balance as of the last
Valuation Date in the calendar year immediately preceding the Distribution
Calendar Year (“Valuation Calendar Year”) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account balance
as of dates in the Valuation Calendar Year after the Valuation Date and
decreased by distributions made in the Valuation Calendar Year after the
Valuation Date.  The Account balance for the Valuation Calendar Year includes
any amounts rolled over or transferred to the Plan either in the Valuation
Calendar Year or in the Distribution Calendar Year if distributed or transferred
in the Valuation Calendar Year.

 

(e)           Required Beginning Date.  The date specified in Section 11.4(c) of
the Plan.”

 

Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Second Amendment.

 

IN WITNESS WHEREOF, the Primary Sponsor has caused this Second Amendment to be
executed on the day and year first above written.

 

 

ATLANTIC SOUTHEAST AIRLINES, INC.

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

Title:

VP Human Resources

 

 

15

--------------------------------------------------------------------------------

 